DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, and 12-27 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as being anticipated by Asif et al. (U.S. Patent Publication No. 20180288451) hereinafter referred to as Asif.

Regarding Claim 1, Asif discloses a computing device to partition frames of a video stream for encoding on a cluster of encoding servers comprising:
a network interface to communicate with the cluster of encoding servers over a network (e.g. a network adapter card or network interface in each computing/processing device receives computer readable program instructions from the network and forwards the computer readable program instructions for storage in a computer readable storage medium within the respective computing/processing device; paragraph 84);
processing circuitry to:
receive a frame of the video stream (e.g. the processor pools 110 and 130 are not limited to video encoders or video decoders and may be other types of data processors; paragraph 40);
determine, based at least in part on one or more streaming requirements associated with the video stream, a number of subframes to be encoded in parallel for the frame (e.g. the number of the encoded sub-streams included in the packet transmitted to the receiver corresponds to a quality of service associated with the receiver; paragraph 24);
partition the frame into a plurality of subframes based on the number of subframes to be encoded in parallel (e.g. splitting a video stream into a plurality of sub-streams, encoding each of the sub-streams in parallel, and transmitting a packet to a receiver, wherein the packet includes a number of the encoded sub-streams; paragraph 5); and
send, via the network interface, the plurality of subframes to the cluster of encoding servers, wherein the cluster of encoding servers is to encode the plurality of subframes in parallel, and wherein each subframe of the plurality of subframes is to be encoded by a particular encoding server of the cluster of encoding servers (e.g. splitting a video stream into a plurality of sub-streams, encoding each of the sub-streams in parallel, and transmitting a packet to a receiver, wherein the packet includes a number of the encoded sub-streams; paragraph 5).

Regarding Claim 2, Asif discloses the computing device of claim 1, wherein:
the frame comprises an encoded frame (e.g. receiving, by the processor, a packet which includes a number of encoded sub-streams split from a video stream; paragraph 6); and
the processing circuitry to partition the frame into the plurality of subframes based on the number of subframes to be encoded in parallel (e.g. splitting a video stream into a plurality of sub-streams, encoding each of the sub-streams in parallel, and transmitting a packet to a receiver, wherein the packet includes a number of the encoded sub-streams; paragraph 5) is further to:
decode the encoded frame into a raw frame (e.g. decoding, by the processor, each of the encoded sub-streams; and merging, by the processor, the decoded sub-streams to create a merged version of the video stream; paragraph 25); and
partition the raw frame into the plurality of subframes (e.g. splitting a video stream into a plurality of sub-streams, encoding each of the sub-streams in parallel, and transmitting a packet to a receiver, wherein the packet includes a number of the encoded sub-streams; paragraph 5).

Regarding Claim 3, Asif discloses the computing device of claim 1, wherein the processing circuitry to determine, based at least in part on the or more streaming requirements associated with the video stream, the number of subframes to be encoded in parallel for the frame is further to:
determine the number of subframes to be encoded in parallel based at least in part on a type of video content within the video stream (e.g. the number of the encoded .

Regarding Claim 4, Asif discloses the computing device of claim 3, wherein the processing circuitry to determine the number of subframes to be encoded in parallel based on the type of video content within the video stream is further to:
determine the number of subframes to be encoded in parallel based at least in part on a compute requirement for encoding the type of video content within the video stream (e.g. being able to deliver video content having high quality, while using a reduced amount of network bandwidth, and at low latency are desired selling points for service providers. Data compression is often incorporated in an effort to achieve such characteristics; paragraph 2).

Regarding Claim 5, Asif discloses the computing device of claim 1, wherein the processing circuitry to determine, based at least in part on the or more streaming requirements associated with the video stream, the number of subframes to be encoded in parallel for the frame is further to:
determine the number of subframes to be encoded in parallel based at least in part on a quality of service requirement associated with streaming the video stream (e.g. the number of the encoded sub-streams included in the packet transmitted to the receiver corresponds to a quality of service associated with the receiver; paragraph 24).

Regarding Claim 6, Asif discloses the computing device of claim 5, wherein the quality of service requirement comprises a maximum latency associated with streaming the video stream (e.g. being able to deliver video content having high quality, while using a reduced amount of network bandwidth, and at low latency are desired selling points for service .

Regarding Claim 7, Asif discloses the computing device of claim 1, wherein the processing circuitry to send, via the network interface, the plurality of subframes to the cluster of encoding servers is further to:
multicast the plurality of subframes to the cluster of encoding servers (e.g. the present invention relates to data compression, and more specifically, this invention relates to video multicasting with multiple simultaneous qualities of service; paragraph 1).

Regarding Claim 8, Asif discloses the computing device of claim 1, wherein the processing circuitry to send, via the network interface, the plurality of subframes to the cluster of encoding servers is further to:
send, via the network interface (see paragraph 84), frame metadata to the cluster of encoding servers, wherein the frame metadata is to indicate positions of the plurality of subframes within the frame (e.g. each pixel in each image 604 of the video stream 602 is assigned a reference number based on its location across the given image; paragraph 52).

Regarding Claim 9, Asif discloses the computing device of claim 1, wherein the processing circuitry is further to:
partition the frame into one or more subframes to be encoded locally (e.g. splitting a video stream into a plurality of sub-streams, encoding each of the sub-streams in parallel, and transmitting a packet to a receiver, wherein the packet includes a number of the encoded sub-streams; paragraph 5); and
encode the one or more subframes in parallel with the plurality of subframes encoded by the cluster of encoding servers (e.g. splitting a video stream into a plurality of .

Regarding Claim 10, Asif discloses the computing device of claim 1, wherein the cluster of encoding servers is to encode the plurality of subframes using a plurality of video codecs, wherein each subframe of the plurality of subframes is to be encoded using a particular video codec of the plurality of video codecs (e.g. according to paragraph 56, an original image is split into sub-stream of encoding servers and each being parallel processed using a plurality of encoder/transcoder).

Regarding Claim 12, claim 12 is rejected for the same reasons set forth in the rejection of claim 1.

Regarding Claim 13, claim 13 is rejected for the same reasons set forth in the rejection of claim 2.

Regarding Claim 14, claim 14 is rejected for the same reasons set forth in the rejection of claim 4.

Regarding Claim 15, claim 15 is rejected for the same reasons set forth in the rejection of claim 8.

Regarding Claim 16, claim 16 is rejected for the same reasons set forth in the rejection of claim 9.



Regarding Claim 18, claim 18 is rejected for the same reasons set forth in the rejection of claim 1.

Regarding Claim 19, claim 19 is rejected for the same reasons set forth in the rejection of claim 2.

Regarding Claim 20, claim 20 is rejected for the same reasons set forth in the rejection of claim 4.

Regarding Claim 21, claim 21 is rejected for the same reasons set forth in the rejection of claim 9.

Regarding Claim 22, claim 22 is rejected for the same reasons set forth in the rejection of claim 10.

Regarding Claim 23, Asif discloses a system, comprising:
a frame chunking server (e.g. splitting a video stream into a plurality of sub-streams, encoding each of the sub-streams in parallel, and transmitting a packet to a receiver, wherein the packet includes a number of the encoded sub-streams; paragraph 5), wherein the frame chunking server comprises circuitry to:
receive, via a network (see paragraph 84), a frame of a video stream (e.g. the processor pools 110 and 130 are not limited to video encoders or video decoders and may be other types of data processors; paragraph 40);
determine, based at least in part on one or more streaming requirements associated with the video stream, a number of subframes to be encoded in parallel for the frame (e.g. the number of the encoded sub-streams included in the packet transmitted to the receiver corresponds to a quality of service associated with the receiver; paragraph 24);
partition the frame into a plurality of subframes based on the number of subframes to be encoded in parallel (e.g. splitting a video stream into a plurality of sub-streams, encoding each of the sub-streams in parallel, and transmitting a packet to a receiver, wherein the packet includes a number of the encoded sub-streams; paragraph 5); and
send, via the network, the plurality of subframes to a cluster of encoding servers (e.g. splitting a video stream into a plurality of sub-streams, encoding each of the sub-streams in parallel, and transmitting a packet to a receiver, wherein the packet includes a number of the encoded sub-streams; paragraph 5); and
the cluster of encoding servers (e.g. any desired type of distributed computational resource and/or system may be used to perform the encoding of the sub-streams in parallel. For instance, a cluster and/or cloud computational network may be implemented as would be appreciated by one skilled in the art after reading the present description; paragraph 56), wherein the cluster of encoding servers comprises circuitry to:
receive, via the network, the plurality of subframes from the frame chunking server (e.g. the processor pools 110 and 130 are not limited to video encoders or video decoders and may be other types of data processors; paragraph 40);
encode the plurality of subframes into a plurality of encoded subframes using one or more video codecs, wherein the plurality of subframes is to be encoded by the cluster of encoding servers in parallel, and wherein each subframe of the plurality of subframes is to be encoded by a particular encoding server of the cluster of encoding servers (e.g. according to paragraph 56, an original image is split into sub-stream of encoding servers and each being parallel processed using a plurality of encoder/transcoder); and
send, via the network, the plurality of encoded subframes to a network destination corresponding to the video stream (e.g. splitting a video stream into a plurality of sub-streams, encoding each of the sub-streams in parallel, and transmitting a packet to a receiver, wherein the packet includes a number of the encoded sub-streams; paragraph 5).

Regarding Claim 24, Asif discloses the system of claim 23, wherein each encoding server of the cluster of encoding servers comprises one or more hardware video encoders to encode one or more subframes of the plurality of subframes (e.g. see paragraph 44).

Regarding Claim 25, Asif discloses the system of claim 23, wherein the network destination comprises a storage server, wherein the storage server comprises a data storage device to store the plurality of encoded subframes (e.g. storage system 300 of fig. 3).

Regarding Claim 26, Asif discloses the computing device of Claim 1, wherein the plurality of subframes are to be encoded by the cluster of encoding servers within respective time intervals that overlap at least partially (e.g. sub-streams corresponding to certain video streams may be assigned to a scheduling policy which designates a certain time when the sub-streams should be encoded. As a result, multiple video streams and/or sub-streams may be encoded or transcoded in a given system at the same time (e.g., in parallel); paragraph 57).

Regarding Claim 27, Asif discloses the computing device of Claim 1, wherein each encoding server in the cluster of encoding servers comprises:
a corresponding network interface to communicate over the network (e.g. see paragraph 84); and
one or more hardware video encoders (e.g. see paragraph 44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asif; in view of Kumar et al. (U.S. Patent Publication No. 20180234486) hereinafter referred to as Kumar.

Regarding Claim 11, Asif fails to explicitly disclose the computing device of claim 1, further comprising:
a smart network interface controller, wherein the smart network interface controller comprises the network interface and the processing circuitry.
However, Kumar teaches a smart network interface controller, wherein the smart network interface controller comprises the network interface and the processing circuitry .
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Asif’s invention of an apparatus for a video distribution system to include Kumar’s method and system to implement an adaptive compression scheme in a network fabric, to provide a system and method for an adaptive payload with an acceptable data rate for data payload communication between nodes and through switches.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAFEMI OLUDAYO SOSANYA whose telephone number is (571)270-1069.  The examiner can normally be reached on M-F 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN BRUCKART can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/OBAFEMI O SOSANYA/Primary Examiner, Art Unit 2423